Order filed October 29, 2020.




                                         In The

                       Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-20-00546-CV
                                     ____________

                  DI ANGELO PUBLICATIONS, INC., Appellant

                                           V.

                             JENTRY KELLY, Appellee


                      On Appeal from the 270th District Court
                              Harris County, Texas
                       Trial Court Cause No. 2018-80674-B

                                       ORDER

         This is an appeal from an order finalized by a severance order entered July 7,
2020. The clerk’s record was filed October 26, 2020.

         Our review has determined that a relevant item has been omitted from the
clerk's record. See Tex. R. App. P. 34.5(c). The record does not contain the July 7,
2020 severance order.

         The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before November 12, 2020, containing the July 7, 2020 severance
order.
       If the omitted item is not part of the case file, the district clerk is directed to
file a supplemental clerk’s record containing a certified statement that the omitted
item is not a part of the case file.

                                   PER CURIAM

Panel Consists of Justices Spain, Hassan, and Poissant.